DISMISS and Opinion Filed September 17, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00609-CV

               CARLA D. EVANS, Appellant
                          V.
UNITED AUTOMOBILE INSURANCE SERVICES AND OLD AMERICAN
          COUNTY MUTUAL FIRE INS. CO., Appellees

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-11979

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      By letter filed August 21, 2020, appellant informed the Court the case had

settled. Appellant has taken no other action or otherwise communicated with the

Court since then. Accordingly, we construe the letter as a motion to dismiss and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Leslie Osborne/
                                          LESLIE OSBORNE
                                          JUSTICE
200609F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

CARLA D. EVANS, Appellant                    On Appeal from the 95th District
                                             Court, Dallas County, Texas
No. 05-20-00609-CV        V.                 Trial Court Cause No. DC-19-11979.
                                             Opinion delivered by Justice
UNITED AUTOMOBILE                            Osborne, Justices Schenck and
INSURANCE SERVICES AND                       Partida-Kipness participating.
OLD AMERICAN COUNTY
MUTUAL FIRE INS. CO.,
Appellees

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement among the parties, we ORDER that appellees
United Automobile Insurance Services and Old American County Mutual Fire Ins.
Co. recover their costs, if any, of this appeal from appellant Carla D. Evans.


Judgment entered September 17, 2020.




                                       –2–